Citation Nr: 1536132	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  10-49 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for sleep apnea, on a direct basis or alternatively, as secondary to service-connected sinusitis and service-connected status post-operative fracture of the left zygoma and orbital floor.


REPRESENTATION

The Veteran represented by:      Robert Chisholm, attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1965 to July 1985.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

The Veteran testified before the undersigned in an October 2012 videoconference Board hearing, the transcript of which is included in the record. 

In April 2014, the Board remanded the claim of service connection for sleep apnea, claimed as secondary to the service-connected status post fracture left zygoma and orbital floor disability for a new VA examination to provide rationale as to the prior 2012 VA examination and provide an opinion of secondary service connection.   The requested examination took place in April 2015.  

This appeal was processed using the Veterans Benefits Management System (VBMS). Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDING OF FACT

Sleep apnea is etiologically related to a service-connected disability.  


CONCLUSION OF LAW

The criteria for service connection for obstructive sleep apnea have been met. 
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

To the extent there may be any deficiency of notice or assistance as required under the Veterans Claims Assistance Act (VCAA), there is no prejudice to the Veteran in proceeding with the issue on appeal given the favorable nature of the Board's decision.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be awarded for any disability which is proximately due to or the result of, or is otherwise aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.  To deny a claim on its merits, the preponderance of evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

The Veteran contends that he has obstructive sleep apnea etiologically related to service either through snoring and other symptoms that have later been attributed to sleep apnea or as related to any number of service-connected disabilities including sinusitis (rated at 10 percent since August 7, 2002), and residuals status post-operative fracture left zygoma and orbital floor (rated as noncompensable since August 1, 1985).  

In April 2008, the Veteran was diagnosed with obstructive sleep apnea.  In March 2008, a sleep study was scheduled after the Veteran complained of chronic snoring with a history of hypertension and a pulmonary embolism.  In April 2008, the Veteran underwent a sleep study at the Twin County Regional Healthcare Sleep Center.  The test results revealed that the Veteran had mild obstructive sleep apnea with a positional component.  Snoring was present and very loud.  

Although the Veteran has made several contentions as to the etiology of his sleep apnea, the Board finds the evidence is at least in relative equipoise as to whether the sleep apnea is related to the Veteran's service-connected sinusitis.  Private treating physician Dr. K. A. C, M.D. of the Carillion Medical Associates (CMA) opined that the Veteran has "sleep apnea which is more likely than not a direct result from his service connected sinusitis . . ."  Although the physician did not provide a rationale for this opinion, this physician as well as others at the CMA have treated the Veteran for sinusitis and sleep apnea.  

Furthermore, two VA examinations conducted to provide a nexus statement as to the etiology of the Veteran's sleep apnea, the first in June 2012 and the second in April 2015, failed to provide a nexus opinion with rationale that would counter Dr. K. A. C.'s opinion.   Even though sinusitis was service connected as etiologically related to service connected residuals status post-operative fracture of the left zygoma and orbital floor, sinusitis remains a unique medical disability warranting its own evaluation as to whether it caused the Veteran's sleep apnea.   Without evidence contrary to Dr. K. A. C.'s opinion, the Board, resolving all reasonable doubt in favor of the Veteran, finds service connection is warranted for sleep apnea. 


ORDER

Service connection for sleep apnea is granted, subject to regulations governing payment of monetary benefits. 



____________________________________________
T. D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


